DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive. The anticipation rejections in view of Sato and Iwasaki are obviated by amendment. The claim objections have been withdrawn due to amendment. However, both Shima and Nakazawa still anticipate the claims.
No arguments are presented toward the Shima reference. As shown below, it meets the limitations of amended claim 1 and new claims 22 and 23.
The Applicant asserts on page 10-11 of the Remarks that inorganic solid electrolyte of the claims is not anticipated by Nakazawa as defined in the instant specification. However, the solid electrolyte as defined in the specification is not recited in the claims. It is improper to import claim limitations from the specification. See MPEP 2111.01 II. This same section of the MPEP states that words of a claim are given their plain meaning. Further, MPEP 2111 states that claims must be given their broadest reasonable interpretation in light of the specification. It is the Office’s position that Nakazawa’s teaching semi-solid electrolytes in paragraph 536 is sufficient to meet the claim limitations. Additionally, though not addressed by Applicant, Shima specifically discloses the use of solid electrolytes in paragraph 191. Applicant is encouraged to 
Applicant asserts on pages 11-12 that Nakazawa discloses any combination ratio but not specifically the claimed ratio. It is the Office’s position that the teaching of “any” ratio is sufficient to meet the claim limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention on page 12, it is noted that the features upon which applicant relies (i.e., all-solid state secondary batteries) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, and 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shima (US 2006/0134521 A1).
Regarding claims 1, 2, and 6, Shima discloses a solid electrolyte composition comprising: a solid alkali compound (paragraph 110); a combination of dispersion media including toluene, pyridine, or acetone and THF mixed at any ratio (paragraph 171); and a binder in the form of cellulose, thermoplastic, or fluorine resins (paragraph 165). 
Regarding claims 3-5, THF is a heterocyclic compound, pyridine is a heterocyclic compound, acetone is a hydrocarbon, and toluene is an aromatic hydrocarbon.
Regarding claims 8 and 21, Shima discloses alkali compounds that encompass the claimed formulas (paragraph 110).
Regarding claims 10 and 11, Shima discloses a metal oxide active material (paragraph 184).
Regarding claim 12, Shima discloses a conductive auxiliary agent (paragraph 167).
Regarding claim 13, Shima discloses a lithium salt (paragraph 110).
Regarding claim 14, Shima discloses that the electrolyte comprises an ionic liquid (paragraph 177).
Regarding claims 15 and 16, Shima discloses an applied and dried layer of the composition (paragraph 163).
Regarding claim 17, Shima discloses an anode, a cathode, and an electrolyte (paragraph 29), wherein the electrodes are is an applied and dried layer of the composition (paragraphs 163 and 185).
Regarding claims 18-20, Shima discloses a manufacturing method of applying and drying the composition on a current collector (paragraphs 163 and 185), wherein the current collector is a metal foil (paragraph 174).
Regarding claim 22, Shima discloses that toluene is optional; it is one of many possible materials (paragraph 171).
Regarding claim 23, Shima discloses an inorganic solid electrolyte (paragraph 191).

Claims 1-6, 8, 9, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (US 2015/0364794 A1).
Regarding claims 1, 2, and 6, Nakazawa discloses a solid electrolyte composition comprising: a solid alkali compound (paragraph 143); a combination of dispersion media including toluene, pyridine, or acetone and THF mixed at any ratio (paragraph 446); and a binder in the form of cellulose, thermoplastic, or fluorine resins (paragraph 443). According to Table 1 of the instant specification, toluene has a Log P value of 2.52, pyridine has a Log P value of 0.7, acetone has a Log P value of 0.2, and THF has a Log P value of 0.4.
Regarding claims 3-5, THF is a heterocyclic compound, pyridine is a heterocyclic compound, acetone is a hydrocarbon, and toluene is an aromatic hydrocarbon.
Regarding claim 9, Nakazawa discloses the claimed materials for particle D. According to the instant specification, these materials are insoluble in media B and C.
Regarding claims 8 and 21, Nakazawa discloses polymers in the media (paragraph 443).
Regarding claim 22, Nakazawa discloses that toluene is optional; it is one of many possible materials (paragraph 446).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/IMRAN AKRAM/Primary Examiner, Art Unit 1725